Exhibit 10.1

 

 

TRANSITION SERVICES AGREEMENT

 

between

 

HERTZ GLOBAL HOLDINGS, INC.

 

and

 

HERC HOLDINGS INC.

 

Dated as of June 30, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

2

 

 

DEFINITIONS

2

 

 

 

 

Section 1.1 Table of Definitions

2

 

 

 

 

Section 1.2 Certain Defined Terms

2

 

 

 

ARTICLE II

4

 

 

TRANSITION SERVICES

4

 

 

 

 

Section 2.1 Project Statements

4

 

 

 

 

Section 2.2 Identified Services

4

 

 

 

 

Section 2.3 Additional Services

4

 

 

 

 

Section 2.4 Disputes Over Requested Services

5

 

 

 

 

Section 2.5 Financial Obligation

5

 

 

 

 

Section 2.6 Means of Providing Services

5

 

 

 

 

Section 2.7 Access to Facilities and Equipment

5

 

 

 

 

Section 2.8 Cooperation

5

 

 

 

 

Section 2.9 SOX and Audit Access

6

 

 

 

ARTICLE III

6

 

 

PERSONNEL

6

 

 

 

 

Section 3.1 Services Managers

6

 

 

 

 

Section 3.2 Supplier Employees

6

 

 

 

 

Section 3.3 Contractors

6

 

 

 

 

Section 3.4 Compliance with Policies; Safety of Personnel

7

 

 

 

ARTICLE IV

7

 

 

SERVICE LEVELS

7

 

 

 

 

Section 4.1 Service Levels

7

 

 

 

 

Section 4.2 Exceptions

7

 

 

 

 

Section 4.3 No Warranty

7

 

 

 

ARTICLE V

8

 

 

PAYMENT FOR SERVICES

8

 

i

--------------------------------------------------------------------------------


 

 

Section 5.1 Costs and Charges

8

 

 

 

 

Section 5.2 Invoices and Payment

8

 

 

 

 

Section 5.3 Taxes

8

 

 

 

 

Section 5.4 Other Expenses

9

 

 

 

 

Section 5.5 Interest Payable on Amounts Past Due

9

 

 

 

 

Section 5.6 Records

9

 

 

 

ARTICLE VI

9

 

 

PROPRIETARY RIGHTS

9

 

 

 

 

Section 6.1 Equipment

9

 

 

 

 

Section 6.2 Intellectual Property

9

 

 

 

ARTICLE VII

10

 

 

TERM AND TERMINATION

10

 

 

 

 

Section 7.1 Term

10

 

 

 

 

Section 7.2 Termination of a Service

10

 

 

 

 

Section 7.3 Termination of Transition Services Agreement

10

 

 

 

 

Section 7.4 No Abandonment for Dispute

11

 

 

 

 

Section 7.5 Costs upon Termination

11

 

 

 

 

Section 7.6 Return of Buyer Data; Return of Materials

11

 

 

 

ARTICLE VIII

12

 

 

INDEMNITY AND DAMAGES

12

 

 

 

 

Section 8.1 Limitations of Liability

12

 

 

 

 

Section 8.2 Mitigation of Damages

12

 

 

 

 

Section 8.3 Buyer Indemnity

12

 

 

 

 

Section 8.4 Supplier Indemnity

12

 

 

 

 

Section 8.5 Indemnity Procedure

13

 

 

 

ARTICLE IX

13

 

 

CONFIDENTIALITY

13

 

 

 

 

Section 9.1 Confidential Information

13

 

 

 

 

Section 9.2 Permissible Disclosure

13

 

 

 

 

Section 9.3 Survival of Confidentiality Obligations

14

 

 

 

ARTICLE X

14

 

 

GENERAL

14

 

ii

--------------------------------------------------------------------------------


 

 

Section 10.1 Dispute Resolution

14

 

 

 

 

Section 10.2 Force Majeure

14

 

 

 

 

Section 10.3 Relationship of the Parties

14

 

 

 

 

Section 10.4 Assignment

15

 

 

 

 

Section 10.5 Third-Party Beneficiaries

15

 

 

 

 

Section 10.6 Entire Agreement; No Reliance; Amendment

15

 

 

 

 

Section 10.7 Waiver

15

 

 

 

 

Section 10.8 Notices

15

 

 

 

 

Section 10.9 Counterparts

16

 

 

 

 

Section 10.10 Severability

16

 

 

 

 

Section 10.11 Interpretation

16

 

 

 

 

Section 10.12 Governing Law

16

 

 

 

 

Section 10.13 Precedence

16

 

iii

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

TRANSITION SERVICES AGREEMENT (this “Transition Services Agreement”), dated as
of June 30, 2016 (the “Effective Date”), between Hertz Global Holdings, Inc., a
Delaware corporation (f/k/a Hertz Rental Car Holding Company, Inc., “New Hertz
Holdings”), and Herc Holdings Inc., a Delaware corporation (f/k/a Hertz Global
Holdings, Inc., “Herc Holdings”).  Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the
Separation Agreement (as defined below).

 

RECITALS

 

A.            New Hertz Holdings and Herc Holdings have entered into the
Separation and Distribution Agreement (the “Separation Agreement”), dated as of
the date hereof, pursuant to which Herc Holdings intends to distribute to its
stockholders, on a pro rata basis, all of the outstanding shares of common
stock, par value $0.01 per share, of New Hertz Holdings owned by Herc Holdings
(the “Distribution”).

 

B.            Following the Distribution, New Hertz Holdings will own and
conduct, directly and indirectly, the Car Rental Business, and Herc Holdings
will own and conduct, directly and indirectly, the Equipment Rental Business
(the “Separation”).

 

C.            New Hertz Holdings was incorporated on August 28, 2015 under the
name “Hertz Rental Car Holding Company, Inc.,” for the purpose of serving as the
top-level holding company for the Car Rental Business in connection with the
Separation.

 

D.            Herc Holdings was previously named “Hertz Global Holdings, Inc.”
and historically served as the holding company for the consolidated Car Rental
Business and Equipment Rental Business.

 

E.             Herc Holdings will serve as the top-level holding company of the
Equipment Rental Business in connection with the Separation.

 

F.              In connection with the transactions contemplated by the
Separation Agreement and in order to ensure a smooth transition following the
Separation, each party desires that the other party provide, or cause its
Affiliates or Contractors to provide, certain transition Services in exchange
for the consideration stated in this Transition Services Agreement and in
accordance with the terms and subject to the conditions set forth in this
Transition Services Agreement.

 

G.            The Services to be provided hereunder will be specified in
separate Project Statements that will set forth the scope of the Services to be
provided as well as the party who will provide or cause to be provided the
Services (the “Supplier” as further defined herein) to the other party (the
“Buyer” as further defined herein).

 

H.           Each party in its capacity as a Buyer wishes to receive such
specified Services for use in connection with its Business in order to ensure a
smooth transition following the Separation as well as certain other Services
that Buyer may select, and each party in its capacity as a Supplier has agreed
to provide such Services in accordance with the terms specified herein.

 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows, effective as of the Distribution Date:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Table of Definitions. The following terms have the meanings set
forth in the sections of this Transition Services Agreement referenced below:

 

Definition

 

Section

Additional Services

 

2.4(a)

Allocated Cost

 

5.2

Confidential Information

 

9.1(a)

Contractor

 

3.3

Dispute

 

10.1

Distribution

 

Recitals

Effective Date

 

Preamble

Force Majeure

 

10.2

Herc Holdings

 

Preamble

Identified Services

 

2.2

Improvements

 

6.2

IP

 

6.2

Liabilities

 

8.3

New Hertz Holdings

 

Preamble

Non-Breaching Party

 

7.2(b)

Project Statement

 

2.1

Sales Taxes

 

5.4

Separation

 

Recitals

Separation Agreement

 

Recitals

Services Manager

 

3.1

Services Termination Notice

 

7.2(a)

Term

 

7.1

Transition Services Agreement

 

Preamble

 

Section 1.2 Certain Defined Terms. For the purposes of this Transition Services
Agreement:

 

“Business” means, with respect to Herc Holdings and its Affiliates, the
Equipment Rental Business, and, with respect to New Hertz Holdings and its
Affiliates, the Car Rental Business.

 

“Buyer” means with respect to a Service specified in a Project Statement, the
party receiving such Service as specified in the Project Statement.

 

“Buyer Data” means data relating to the operation of the Business of Buyer and
that is the subject of a particular Service provided by Supplier, owned by
Buyer, including as a result of the allocation of assets pursuant to the
Separation Agreement, and in the possession or control of Supplier.

 

“Change of Control” means, with respect to each party,

 

(a)         any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than twenty
percent (20%) of the total voting power of the Voting Stock of such party;

 

2

--------------------------------------------------------------------------------


 

(b)         such party merges or consolidates with or into, or sells or
transfers (in one or a series of related transactions) all or substantially all
of the assets of such party and its Subsidiaries to another Person and any
“person” (as defined in clause (a) above) is or becomes the “beneficial owner”
(as so defined), directly or indirectly, of more than twenty percent (20%) of
the total voting power of the Voting Stock of the surviving Person in such
merger or consolidation, or the transferee Person in such sale or transfer of
assets, as the case may be; or

 

(c)          at any time individuals who at the Effective Date were members of
the board of directors of such party (together with any new members thereof
whose election by such board of directors or whose nomination for election by
holders of capital stock of such party was approved by a vote of a majority of
the members of such board of directors then still in office who were either
members thereof at the Effective Date or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of such board of directors then in office.

 

“CI Recipients” means, with respect to a party hereto, its Affiliates, and its
and their directors, officers, employees, agents and advisors (including, with
respect to the Supplier, the Representatives).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Maximum Transition Period” means the two-year period beginning on the Effective
Date.

 

“New Service” means a Service not provided or supplied by Supplier or its
Representatives for the Business of Buyer during the 12 months preceding the
Effective Date.

 

“Representative” means an Affiliate, Contractor or other Person providing
Services hereunder on behalf of Supplier.

 

“Services” means collectively the Identified Services and any Additional
Services described in mutually agreed Project Statements.

 

“Supplier” means with respect to a Service specified in a Project Statement, the
party providing such Service as specified in the Project Statement.

 

“Transition Period” means the maximum period of time set forth in the applicable
Project Statement for a Service, as such Transition Period may be adjusted by
mutual written agreement of the parties from time to time; provided, however,
that in no event will the Transition Period exceed the Maximum Transition
Period.

 

“Variable Allocated Cost” means the fully allocated cost for providing Services
calculated in a manner consistent with past practice and as may be more
specifically set forth on an applicable Project Statement, including the
following (to the extent allocable to the provision of the Services): (a) the
cost of licenses for software or other intellectual property (or other cost
associated with obtaining rights to use software or intellectual property),
including any termination, transfer, sublicensing, access, upgrade or conversion
fees, (b) the cost of maintenance and support, including user support, (c) the
fully loaded cost of employees and other Representatives directly involved in
the provision of the Services, including the cost of employees and other
Representatives retained, displaced or transferred (excluding severance costs
for Supplier employees), as set forth on the applicable Project Statement,
(d) the cost of equipment, (e) the cost of disaster recovery services and backup
services, (f) the cost of facilities and space, (g) the cost of supplies
(including consumables), (h) the cost of utilities (HVAC, electricity,
gas, etc.), (i) the cost of networking and connectivity, (j) reasonable legal
fees associated with any advice, activities or agreements related to the
foregoing areas, (k) any reasonable out-of-pocket expenses incurred by Supplier
with third

 

3

--------------------------------------------------------------------------------


 

parties (including Contractors) in connection with the provision of Services
(including one-time set-up costs, license fees, costs to enter into or amend
existing third-party agreements, costs to exit third-party agreements,
termination fees, and other costs incurred in connection with Contractors
engaged in compliance with this Transition Services Agreement), and (l) the
allocated depreciation costs of capitalized hardware, software and consulting
services (to the extent allocable to the provision of the Services). Travel
expenses must be reasonable and incurred in accordance with Supplier’s normal
travel policy. Overhead allocations must be calculated consistently with
Supplier’s practice as then generally used by Supplier in its applicable,
respective geographic business.

 

“Voting Stock” of an entity means all classes of capital stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

 

ARTICLE II

 

TRANSITION SERVICES

 

Section 2.1 Project Statements.  The scope of each agreed upon Service to be
provided under the terms of this Transition Services Agreement will be set forth
in a Project Statement substantially in the form set forth in Annex A (a
“Project Statement”), including, as applicable, (a) the party that is the
Supplier of the Service and the party that is the Buyer of the Service, (b) a
Transition Period for such Service, (c) the location of such Service, (d) each
party’s Services Manager for such Project Statement, (e) any details regarding
the cost for such Service, (f) payment terms, and (g) any specifications
applicable to such Service, if different from the specifications defined in this
Transition Services Agreement. No Project Statement (other than the initial
Project Statements with respect to the Identified Services) will be binding or
effective unless signed by both parties to such Project Statement. Supplier will
use commercially reasonable efforts to provide, or cause one or more of its
Representatives to provide, to Buyer the Services described in effective Project
Statements in accordance therewith and subject to the terms and conditions of
this Transition Services Agreement, and Buyer agrees to purchase and pay for
such Services as provided for in Article V.

 

Section 2.2 Identified Services.  Each Project Statement entered into as of the
Effective Date is attached to this Transition Services Agreement in Annex B, and
the Services identified in such Project Statements are referred to in this
Transition Services Agreement, collectively, as the “Identified Services.”

 

Section 2.3 Additional Services.

 

(a)         If Buyer desires to receive any services that are not Identified
Services, or that represent a significant or material change to an Identified
Service (including any extension thereof), Buyer will provide Supplier with a
reasonably detailed written request for such proposed services (the “Additional
Services”) (such request sufficiently detailed to enable Supplier to weigh the
risks and assess the feasibility of such request and attempt to estimate the
resources and effort required to provide such proposed services). Within thirty
(30) days following such request, Supplier will, to the extent reasonably
feasible, assess the request in good faith and provide notice of whether it will
endeavor to provide the requested Additional Service. If Supplier does not
respond to such request within thirty (30) days following such request, then
Supplier will be deemed to have refused such request.

 

(b)         If a requested Additional Service is reasonably necessary to effect
the Separation of the Car Rental Business and Equipment Rental Business, then
Supplier will accept the request to provide the proposed Additional Service if
it can feasibly provide such Additional Service without undue

 

4

--------------------------------------------------------------------------------


 

burden in light of Supplier’s resource constraints and obligations. Supplier
will have no obligation to provide an Additional Service or to provide the
Additional Service under any specific terms, and may decline to provide such
requested Additional Service in its sole and absolute discretion, if any of the
following apply: (i) the requested Additional Service is not reasonably
necessary to effect the Separation of the Car Rental Business and Equipment
Rental Business; (ii) the requested Additional Service is a New Service;
(iii) the requested Additional Service could be obtained from other commercial
service providers in a commercially reasonable manner; (iv) Buyer will not agree
to pay the costs for such Additional Services; or (v) the Transition Period for
the requested Additional Service extends beyond the Maximum Transition Period.

 

(c)          If Supplier accepts a request to provide an Additional Service, it
will, to the extent reasonably feasible, provide a good faith estimate of the
costs, timing and resources required to provide such Additional Services, which
may be (i) a fixed fee, and include a mark-up, or (ii) the Variable Allocated
Cost of providing the Services, in each case as reasonably determined by
Supplier. The parties will then promptly negotiate in good faith a Project
Statement by which the proposed Additional Services would be provided under this
Transition Services Agreement.

 

Section 2.4 Disputes Over Requested Services.  In the event that Buyer alleges
that Supplier (or a proposed Supplier) has violated its obligation to consider
or provide a requested Service hereunder, or has acted in bad faith in
negotiating the terms applicable to a Service, such Dispute will be subject to
the dispute resolution procedures identified in Section 10.1.

 

Section 2.5 Financial Obligation.  In providing the Services, Supplier and its
Representatives will not be obligated to perform any of the following actions
unless Buyer agrees to pay the Variable Allocated Cost of such actions and the
performance of such actions is reasonably within the control of Supplier and its
Representatives: (a) maintain the employment of any specific employee;
(b) purchase, lease or license any additional equipment or software, except any
replacement for existing equipment or software owned or licensed by Supplier and
necessary to provide the Services pursuant to the terms of this Transition
Services Agreement, to the extent such replacement equipment and/or software is
available on commercially reasonable terms consistent with the terms on which it
was previously available to Supplier; (c) pay any costs related to the
conversion of the Buyer Data from one format to another; or (d) pay any costs
necessary to integrate Buyer’s systems for purposes of receiving the Services.

 

Section 2.6 Means of Providing Services.  Supplier will, in its sole discretion,
determine the means and resources used to provide the Services in accordance
with its business judgment and subject to Article IV. Supplier will have sole
discretion and responsibility for staffing, instructing and compensating its
personnel and third parties who perform the Services.

 

Section 2.7 Access to Facilities and Equipment.  To the extent reasonably
required to perform the Services hereunder, Buyer will provide (or, as
necessary, will cause its Affiliates to provide) Supplier with reasonable access
to and use of Buyer’s and its Affiliates’ applicable facilities and equipment.

 

Section 2.8 Cooperation. Supplier and Buyer will use commercially reasonable
efforts to assist and cooperate with respect to the provision of Services
pursuant to this Transition Services Agreement. Buyer acknowledges that some
Services to be provided under this Transition Services Agreement require
instructions and information from Buyer, which Buyer will provide to Supplier
sufficiently in advance in order to enable Supplier or its Representatives to
provide or procure such Services in a timely manner.  Buyer will provide all
information reasonably required or requested by Supplier to perform its
obligations under this Transition Services Agreement.  Supplier will not be
liable for any delays resulting from or

 

5

--------------------------------------------------------------------------------


 

caused by Buyer’s failure to provide such instructions or information in a
timely manner, and Buyer will pay any reasonable additional costs or expenses,
including labor, resulting therefrom.

 

Section 2.9 SOX and Audit Access. If requested by Buyer, Supplier will permit
Buyer reasonable access, upon reasonable advance notice and during normal
business hours, to Supplier’s records, books, computer data, other data and
information, personnel, systems and facilities for the purpose of Buyer’s
testing and verification of the effectiveness of controls with respect to the
Services as is reasonably necessary to enable the management of Buyer to comply
with its obligations under §404 of the Sarbanes-Oxley Act of 2002 and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder and to enable Buyer’s independent public accounting firm to complete
the integrated audit of the Buyer including the audit of Buyer’s internal
controls over financial reporting as required by Buyer’s external auditors.
Supplier is not required to furnish Buyer access to any information pursuant to
this Section 2.9 other than information that relates specifically to the
Services.  Buyer shall reimburse Supplier for the reasonable and documented
out-of-pocket expenses, if any, incurred in providing such information and
access.  Nothing in this Section 2.9 shall require the disclosure of any
information that is or may be protected from disclosure pursuant to the
attorney-client privilege, the work product doctrine, the common interest and
joint defense doctrines or other applicable privileges.  Any information
furnished pursuant to this Section 2.9 shall be subject to the confidentiality
provisions hereof.

 

ARTICLE III

 

PERSONNEL

 

Section 3.1 Services Managers.  Each party will select a separate services
manager (a “Services Manager”) for each Project Statement, with each such
Services Manager to be identified in the applicable Project Statement, to act as
its primary contact person for the provision or receipt, as applicable, of the
Services hereunder. All communications relating to the provision of the Services
will be directed to the Services Manager of the other party. The Services
Managers of the parties will meet periodically to discuss the status of the
Services.

 

Section 3.2 Supplier Employees.  Except as otherwise set forth in the Separation
Agreement or the Employee Matters Agreement, for the avoidance of doubt, this
Transition Services Agreement does not impose an obligation on Supplier or any
of its Affiliates to second or procure the secondment to Buyer of any employee
in connection with the provision of the Services. The parties agree that such
employees of Supplier and its Affiliates providing Services are employees of
Supplier or its Affiliates, as applicable. All labor matters relating to any
employees of Supplier and its Affiliates will be within the exclusive direction,
control and supervision of Supplier and its Affiliates, and Buyer will take no
action affecting such matters, and Supplier and its Affiliates will have the
sole right to exercise all authority with respect to the employment,
termination, assignment, and compensation of such employees. Supplier and its
Affiliates will be solely responsible for the payment of all salary and
benefits, social security taxes, unemployment compensation tax, workers’
compensation tax, other employment taxes or withholdings and premiums and
remittances with respect to employees of Supplier and its Affiliates used to
provide Services, and all employees of Supplier and its Affiliates providing
Services under this Transition Services Agreement will be deemed to be employees
solely of Supplier or its Affiliates, as applicable, for purposes of all
compensation and employee benefits and not to be employees, representatives or
agents of Buyer.

 

Section 3.3 Contractors.  The Services may be provided in whole or in part by
(a) Affiliates of Supplier, or (b) third-party contractors or subcontractors
(each, a “Contractor”) capable of providing the required level of service set
forth in Article IV.  Supplier shall in all cases retain responsibility for the

 

6

--------------------------------------------------------------------------------


 

provision of Services by Affiliates or Contractors of Supplier, to the extent
Supplier would otherwise be liable pursuant to the terms of this Transition
Services Agreement.

 

Section 3.4 Compliance with Policies; Safety of Personnel.

 

(a)         For any work performed on premises of Buyer, Supplier and its
Representatives will comply with all reasonable security, confidentiality,
safety and health policies of Buyer (as applicable to the provision of Services)
if and to the extent Buyer informs Supplier of such policies in advance in
writing.

 

(b)         Buyer acknowledges that Supplier has instituted and will continue to
institute and revise a variety of policies and procedures for its Business. All
Services must be reasonably capable of being performed in a manner that is
consistent with the policies and procedures of Supplier applicable to its
Business, including those relating to antitrust laws and health, safety, labor,
employment and environmental laws and otherwise in compliance with applicable
law. Supplier will use commercially reasonable efforts to provide Buyer with
advance written notice in the event it believes any Service is not consistent
with such policies or procedures where the same would materially affect the
Services to be provided. To the extent Services are performed on site, Supplier
will be permitted to withdraw any Representatives providing Services at that
site if Supplier reasonably concludes that such Representatives face any risk to
their personal safety and prior written notice (to the extent practicable) has
been given to Buyer.

 

ARTICLE IV

 

SERVICE LEVELS

 

Section 4.1 Service Levels.  Supplier will (a) use commercially reasonable
efforts to continue to provide, or cause to be provided, those Services being
supplied for Buyer’s Business as of the Effective Date at a relative service
level substantially similar to that provided to Buyer’s Business in the twelve
(12) months preceding the Effective Date, taking into account the effects of the
Separation on Supplier’s ability to provide the Services, unless inconsistent
with any service level with respect to a Service as specified in the applicable
Project Statement; or (b) use commercially reasonable efforts to provide, or
cause to be provided, New Services consistent with the specifications, if any,
set forth in an applicable Project Statement.

 

Section 4.2 Exceptions.  It will not be deemed to be a breach of this Transition
Services Agreement if Supplier or its Representatives fail to meet the service
levels set forth in Section 4.1 because of (a) the failure of Buyer to cooperate
with or provide access, information, services or decisions to Supplier or its
Representatives as required hereunder, (b) failure caused by any act or omission
of Buyer or its facilities, equipment, hardware or software, (c) changes
reasonably deemed to be required by changes in law, technology or the
availability of reasonably commercially available products and services,
(d) changes otherwise permitted hereunder, (e) failures by third-party service
providers not retained by Supplier, or (f) Force Majeure as further provided in
Section 10.2.

 

Section 4.3 No Warranty.  EXCEPT AS EXPRESSLY STATED IN THIS TRANSITION SERVICES
AGREEMENT OR IN AN APPLICABLE PROJECT STATEMENT, (A) THE SERVICES WILL BE
PROVIDED ON AN “AS IS” AND “WITH ALL FAULTS” BASIS AND (B) SUPPLIER DOES NOT
MAKE ANY WARRANTY WITH RESPECT TO THE SERVICES, WHETHER EXPRESS OR IMPLIED, AND
SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES, WHETHER OF MERCHANTABILITY,
SUITABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE FOR SAID SERVICES.

 

7

--------------------------------------------------------------------------------


 

ARTICLE V

 

PAYMENT FOR SERVICES

 

Section 5.1 Costs and Charges.  Supplier will charge Buyer the allocated cost
for the Services as set forth in the attached Project Statements, which may be
(i) a fixed fee, and include a mark-up, or (ii)  the Variable Allocated Cost of
providing the Services, in each case as indicated on the applicable Project
Statements.

 

Section 5.2 Invoices and Payment.  Supplier will invoice Buyer either (i) on a
monthly basis in arrears with respect to Services priced on a fixed-fee basis or
(ii) on a periodic basis with respect to Services priced on the basis of
Variable Allocated Costs of providing such Services, as reasonably determined by
Supplier. Invoices will be sent in a format and containing a level of detail
reasonably sufficient for Buyer to determine the accuracy of the computation of
the amount charged and that such amount is being calculated in a manner
consistent with this Transition Services Agreement. Reasonable documentation
will be provided for all out-of-pocket expenses consistent with Supplier’s
practices. All amounts will be due and payable within thirty (30) days of the
date of invoice; provided, however, that, notwithstanding anything to the
contrary in this Section 5.2, (a) with respect to any material purchases
identified in a Project Statement or other attachment, such amounts will be due
and payable in advance of the date that such Services are provided as set forth
therein and (b) Buyer and Supplier may specify in a Project Statement
alternative invoicing and payment arrangements with respect to certain Services.
Upon Buyer’s reasonable request, Supplier will provide explanations, answer
questions, and provide additional documentation regarding invoiced amounts.
Unless otherwise specifically agreed in writing by the parties hereto, all
payments due hereunder will be made by wire transfer of immediately available
funds to the account or accounts designated in writing from time to time by
Supplier.  If Buyer disputes any portion of any invoice, Buyer must notify
Supplier in writing of the nature and the basis of the dispute within thirty
(30) days after the date of the applicable invoice, after which time Buyer will
have waived any rights to dispute such amount; provided, however, that Buyer’s
dispute as to any portion of any invoice shall in no way affect Buyer’s
obligation to timely pay any invoiced amount pursuant to this Section 5.2.

 

Section 5.3 Taxes.  In addition to any amounts otherwise payable pursuant to
this Transition Services Agreement, Buyer will be responsible for any and all
sales, use, excise, services or similar taxes imposed on the provision of goods
and services by Supplier or its Representatives to Buyer pursuant to this
Transition Services Agreement (“Sales Taxes”) and will either (a) remit such
Sales Taxes to Supplier (and Supplier will remit the amounts so received to the
applicable taxing authority), (b) provide Supplier with a certificate or other
proof, reasonably acceptable to Supplier, evidencing an exemption from liability
for such Sales Taxes or (c) pay directly or reimburse or indemnify Supplier for
such Sales Taxes. For the avoidance of doubt, all amounts under this Transition
Services Agreement are expressed exclusive of Sales Taxes.  The parties agree to
cooperate with each other in determining the extent to which any Sales Tax is
due and owing under the circumstances, and will provide and make available to
each other any resale certificate, information regarding out of state use of
materials, services or sales, and other exemption certificates or information
reasonably requested by either party. The parties further agree to work together
to structure the provision of the Services in a lawful manner to eliminate or
minimize applicable Sales Taxes.  For the avoidance of doubt, (i) there shall be
no mark-up on any Sales Taxes or other Taxes payable by Buyer under this
Transition Services Agreement, and (ii) Buyer shall have no responsibility for
any income Taxes of any Supplier attributable or related to any Services.

 

If Supplier or its Representatives (i) receives any refund (whether by payment,
offset, credit or otherwise) or (ii) utilizes any overpayment of Taxes that are
borne by Buyer pursuant to this Transition Services Agreement, then Supplier
shall promptly pay, or cause to be paid, to Buyer an amount equal to the
deficiency or excess, as the case may be, with respect to the amount that Buyer
has borne if the

 

8

--------------------------------------------------------------------------------


 

amount of such refund or overpayment (including, for the avoidance of doubt, any
interest or other amounts received with respect to such refund or overpayment)
had been included originally in the determination of the amounts to be borne by
Buyer pursuant to this Transition Services Agreement, net of any additional
Taxes and costs Supplier incurs or will incur as a result of the receipt of or
in obtaining such refund or such overpayment.

 

Section 5.4 Other Expenses.  After the Effective Date, except as otherwise
specified in this Transition Services Agreement or a Project Statement, each
party hereto will pay its own legal, accounting, out-of-pocket and other
expenses incident to this Transition Services Agreement and to any action taken
by such party in carrying this Transition Services Agreement into effect.

 

Section 5.5 Interest Payable on Amounts Past Due.  All late payments due under
this Transition Services Agreement will bear interest at a rate equal to the
prime rate (as published in the Wall Street Journal from time to time) plus
three (3) percentage points, from the invoice due date to the date of payment.

 

Section 5.6 Records.  Supplier will keep reasonably detailed records, consistent
with past practice, for any expenses that constitute a component upon which the
price for Services is determined. Supplier will maintain the records in
accordance with its then-current record retention policies. At reasonable
intervals during the Term and for two (2) years thereafter, Buyer will, upon no
less than five (5) Business Days prior notice, or, if critical, upon reasonable
shorter notice under the circumstances, have reasonable access for the review of
such records to verify the invoices submitted to Buyer hereunder,
notwithstanding the termination of any Project Statement. The costs of all such
reviews will be borne by Buyer. The confidentiality provisions in Article IX of
this Transition Services Agreement will govern all such reviews by Buyer.

 

ARTICLE VI

 

PROPRIETARY RIGHTS

 

Section 6.1 Equipment.  Except with respect to those items of equipment,
systems, tools, facilities and other resources allocated to Buyer pursuant to
the Separation Agreement, all equipment, systems, tools, facilities and other
resources used by Supplier and any of its Affiliates in connection with the
provision of Services hereunder will remain the property of Supplier and its
Affiliates and, except as otherwise provided in this Transition Services
Agreement, will at all times be under the sole direction and control of Supplier
and its Affiliates.

 

Section 6.2 Intellectual Property.  To the extent Supplier or its
Representatives use any know-how, processes, technology, trade secrets or other
intellectual property owned by or licensed to Supplier or any of its
Representatives (“IP”) in providing the Services, such IP (other than such IP
licensed to Supplier by Buyer or its Affiliates, if any) and any derivative
works of, or modifications or improvements to such IP conceived or created as
part of the provision of Services (“Improvements”) will, as between the parties,
remain the sole property of Supplier unless such Improvements were specifically
created for Buyer or its Affiliates pursuant to a specific Service as
specifically indicated in the applicable Project Statement. The applicable party
will and hereby does assign to the applicable owner designated above, and agrees
to assign automatically in the future upon first recordation in a tangible
medium or first reduction to practice, all of such party’s right, title and
interest in and to all Improvements, if any. All rights not expressly granted
herein are reserved. Notwithstanding the foregoing, if there is any conflict
between the terms of this Section 6.2, on the one hand, and specific terms of
the Separation Agreement or Intellectual Property Agreement, on the other hand,
then the terms of the Separation Agreement or Intellectual Property Agreement,
as applicable, will prevail.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VII

 

TERM AND TERMINATION

 

Section 7.1 Term.  Buyer will use commercially reasonable efforts to end its
need to use the Services as soon as reasonably practicable after the Effective
Date; provided, however, that Supplier will not be required to provide the
Services later than the Maximum Transition Period or any earlier applicable
Transition Period. This Transition Services Agreement commences on the Effective
Date and terminates upon the termination of all Services, unless sooner
terminated by the parties in accordance with Section 7.3 (the “Term”); provided,
however, that Article V (Payment for Services), Article VI (Proprietary Rights),
Article VIII (Indemnity and Damages), Article IX (Confidentiality) and Article X
(General) of this Transition Services Agreement shall survive any such
termination.

 

Section 7.2 Termination of a Service.

 

(a)         Buyer may elect to terminate a Service, in whole or in part, at any
time by providing Supplier with written notice indicating the effective date of
termination of such Service, which effective date shall be the last day of a
given month. The number of days notice in advance of termination provided will
be reasonable and in no event shorter than (i) thirty (30) days, (ii) any longer
required notice period specified in a Project Statement, and (iii) any greater
minimum notice period as may be provided under applicable arrangements with
Contractors and of which Buyer is provided notice. Following receipt of such
notice (the “Services Termination Notice”), Supplier will provide, not later
than fifteen (15) days following Supplier’s receipt of the Services Termination
Notice, to Buyer written notice regarding the impact of such termination,
including any impact on any other Services. In the event that Buyer still wishes
to proceed with termination, then (A) Buyer will provide Supplier with written
notice thereof prior to the effective date of termination, (B) the affected
Services will terminate effective as of the date of termination, and
(C) Supplier will not be liable for any consequences of such termination,
whether included in Supplier’s prior notice or otherwise.

 

(b)         Without prejudice to any other rights or remedies of either party,
Supplier or Buyer (the “Non-Breaching Party”) may also elect to terminate one or
more Services, in whole or in part, or this Transition Services Agreement and
all Services, at any time, upon written notice to the other party, if (i) such
other party will have failed to perform any of its material obligations under
this Transition Services Agreement relating to one or more
Service(s) (including, with respect to Buyer, failure to pay any amount when due
hereunder), (ii) the Non-Breaching Party has notified the other party in writing
of such failure, and (iii) for a period of thirty (30) days after receipt by the
other party of written notice of such failure, such failure will not have been
cured.

 

(c)          A Service will terminate automatically at the end of its applicable
Transition Period, or if no Transition Period is specified, at the end of the
Maximum Transition Period.

 

Section 7.3 Termination of Transition Services Agreement.  Either party may
terminate this Transition Services Agreement and all Services immediately upon
written notice to the other party if (a) the other party files for bankruptcy
protection or has an involuntary petition for bankruptcy filed against it which
is not dismissed within sixty (60) days thereafter, becomes insolvent or
generally unable to pay its bills when due, makes an assignment for the benefit
of creditors, dissolves or liquidates, has a liquidator or receiver appointed by
a court, or is a party of any other similar legal proceedings, if in any such
case termination is permitted by applicable law, or (b) there occurs any Change
of Control with respect to the other party.

 

10

--------------------------------------------------------------------------------


 

Section 7.4 No Abandonment for Dispute.  In the event of a pending Dispute
between the parties as to whether Supplier had the right to terminate one or
more Services or this Transition Services Agreement and all Services pursuant to
Section 7.2(b), Supplier will not have the right to suspend, withhold, interrupt
or terminate (and Buyer will continue to pay for) any Service involved in such
Dispute, unless and until such Dispute is resolved in a manner which authorizes
or orders such suspension, withholding, interruption or termination; provided,
however, that the foregoing will in no event require Supplier to provide any
(a) requested Services that are not being provided as of the date the Dispute
arises or (b) Services beyond the applicable Transition Period or, if no
Transition Period is specified, the Maximum Transition Period.

 

Section 7.5 Costs upon Termination.

 

(a)         Upon any termination, Buyer will pay all amounts outstanding for
Services provided by Supplier or its Contractors. Any termination of Services
will be final, and monthly charges will be appropriately prorated to the extent
the Transition Services Agreement or any Services are terminated other than on
the last day of a given month.

 

(b)         Upon any termination of Services by Buyer pursuant to
Section 7.2(a) or by Supplier pursuant to Section 7.2(b) or Section 7.3, Buyer
will be liable for all out-of-pocket costs, stranded costs or other costs
incurred by Supplier that are not otherwise recoverable by Supplier in
connection with termination or winding up of terminated Services, including
(i) costs under third-party contracts for services, software or other items,
including breakage fees or termination fees, (ii) costs relating to any of
Supplier’s employees or other Representatives which are affected by termination
of a Service, (iii) fees associated with facilities, hardware or equipment
affected by the terminated Service, including fees related to terminated leases,
(iv) costs relating to or in connection with the termination of any related or
linked Services, and (v) costs of any materials or third-party services that,
before notice of termination, Supplier paid for or obligated itself to pay for
in connection with providing the Services, if and to the extent that Supplier
cannot through reasonable commercial efforts obtain a refund for or terminate
its obligation to pay for such materials and services.

 

Section 7.6 Return of Buyer Data; Return of Materials.

 

(a)         Upon termination of a Service for any reason, Supplier will promptly
provide Buyer with a copy of any Buyer Data relating to such terminated Service
(excluding any Buyer Data that has previously been provided to Buyer or that is
otherwise already in the possession of Buyer). Such Buyer Data will be provided
in its then current form, in an electronic format and media to be reasonably
agreed upon by the parties. The foregoing obligation of Supplier is absolute,
and Supplier will not be entitled to withhold such Buyer Data for any reason,
including due to Buyer’s breach of this Transition Services Agreement (provided
that if Buyer is in breach of this Transition Services Agreement, then Buyer
shall pay Supplier prior to delivery for any reasonable costs incurred by
Supplier to comply with its obligation to provide the Buyer Data). Upon
providing Buyer with an electronic media copy of the Buyer Data, Supplier will
have no further responsibility with respect to such data, including maintaining
a backup or archive for Buyer, except as otherwise expressly provided in a
Project Statement.

 

(b)         The parties will, at the disclosing party’s request and upon
termination of this Transition Services Agreement, use commercially reasonable
efforts to, at the disclosing party’s election, promptly return to the
disclosing party, or destroy and deliver to the disclosing party written
confirmation of the destruction of, all documents and materials in tangible or
electronic form containing any Confidential Information in the possession or
control of the party to which such information was disclosed. Notwithstanding
the foregoing, the parties hereto acknowledge that certain systems

 

11

--------------------------------------------------------------------------------


 

utilized by Supplier may not permit the purging or deletion of data, and in such
case Supplier shall not be obligated to return or destroy such data pursuant to
the preceding sentence and agrees to maintain copies of affected data containing
Confidential Information of Buyer for the minimum amount of time permitted by
such systems and not to use such Confidential Information for any other
purposes.

 

ARTICLE VIII

 

INDEMNITY AND DAMAGES

 

Section 8.1 Limitations of Liability.

 

(a)         Neither party nor any of its Affiliates will be liable to the other
party or any related parties for any special, punitive, consequential,
incidental or exemplary damages (including lost or anticipated revenues or
profits relating to the same and attorneys’ fees) arising from any claim
relating to this Transition Services Agreement or any of the Services to be
provided under this Transition Services Agreement or the Project Statements, or
the performance of or failure to perform such party’s obligations under this
Transition Services Agreement or the Project Statements, whether such claim is
based on warranty, contract, tort (including negligence or strict liability) or
otherwise, and regardless of whether such damages are foreseeable or an
authorized representative of such party is advised of the possibility or
likelihood of such damages.

 

(b)         The aggregate liability of Supplier arising out of or in connection
with this Transition Services Agreement will be limited by each specific
Service, such that the aggregate liability of Supplier arising out of or in
connection with each specific Service will not exceed an amount equal to the
aggregate amount of fees (which fees will exclude any pass-through costs of
Contractors) paid or payable to Supplier for such specific Service under this
Transition Services Agreement.

 

(c)          The limitations of liability set forth in this Section 8.1 do not
apply to either party’s breach of the confidentiality obligations set forth in
Article IX or Buyer’s indemnification obligations under Section 8.3.

 

Section 8.2 Mitigation of Damages.  The parties will, in all circumstances, use
commercially reasonable efforts to mitigate and otherwise minimize damages,
whether direct or indirect, due to, resulting from or arising in connection with
any failure to comply fully with the obligations under this Transition Services
Agreement.

 

Section 8.3 Buyer Indemnity.  Buyer agrees to indemnify, defend and hold
Supplier and each of its Representatives and Affiliates harmless against all
damages, claims, actions, fines, penalties, expenses or costs (including court
costs and reasonable attorneys’ fees) (collectively, “Liabilities”) attributable
to any third-party claims asserted against Supplier or its Representatives or
Affiliates arising from or relating to Supplier’s or any of its Representatives’
provision of or failure to provide the Services as provided hereunder, except
for any third-party claims to the extent Buyer and its Affiliates would be
entitled to indemnification with respect thereto pursuant to Section 8.4.

 

Section 8.4 Supplier Indemnity.  Supplier agrees to indemnify, defend and hold
Buyer and each of its Affiliates harmless against all Liabilities attributable
to any third-party claims asserted against Buyer or its Affiliates arising from
or relating to Supplier’s or any of its Representatives’ provision of or failure
to provide the Services as provided hereunder, to the extent arising from or
related to the gross negligence, willful misconduct or fraud of Supplier, any of
its Representatives or any of its or their respective employees, officers or
directors.

 

12

--------------------------------------------------------------------------------


 

Section 8.5 Indemnity Procedure.  All claims for indemnification under this
Article VIII will be made in accordance with the procedures set forth in
Article V of the Separation Agreement.

 

ARTICLE IX

 

CONFIDENTIALITY

 

Section 9.1 Confidential Information.

 

(a)         Each party will, and will cause its CI Recipients that receive
Confidential Information to, hold as confidential and not disclose to any other
party any information received by such party or its CI Recipients from the other
party or its Affiliates under this Transition Services Agreement that relates to
the other party’s business or that relates to the other party’s activities or
deliverables under this Transition Services Agreement (“Confidential
Information”). “Confidential Information” includes: (i) the Project Statements;
(ii) the IP and Improvements; (iii) the Buyer Data; and (iv) any information
obtained or reviewed by a party or its CI Recipients in the course of reviewing
the other party’s records in accordance with this Transition Services Agreement,
regardless of whether it is marked as “Confidential.”

 

(b)         “Confidential Information” does not include any information that:
(i) is or becomes publicly known, other than as a result of disclosure by the
receiving party or its CI Recipients in breach of this Transition Services
Agreement; (ii) is known to the receiving party or its CI Recipients before
disclosure under this Transition Services Agreement, as documented by business
records (and ownership of such information has not been allocated to the
disclosing party pursuant to the Separation Agreement); (iii) is disclosed to
the receiving party or its CI Recipients by a third party having no obligation
of confidentiality to the disclosing party or is Affiliates; or (iv) is
independently developed by the receiving party or its CI Recipients without use
of or reference to the disclosing party’s Confidential Information as documented
by reasonable evidence.

 

Section 9.2 Permissible Disclosure.

 

(a)         Notwithstanding Section 9.1, each party may disclose the other
party’s Confidential Information to its CI Recipients who reasonably need to
know such information for the purposes of providing or receiving the Services
hereunder, as the case may be, and each party and its CI Recipients may
(i) disclose the other party’s Confidential Information if legally requested or
compelled to do so, in accordance with the terms and conditions of
Section 9.2(b) below; (ii) disclose the Project Statements as reasonably
necessary in connection with efforts to resolve a Dispute; and (iii) disclose
the Project Statements to third parties for strategic due diligence purposes if
the third party has signed a confidentiality agreement covering the disclosure.

 

(b)         In the event that either receiving party or any of its CI Recipients
is required by law or court, regulatory or governmental order or demand or
requested by any court or regulatory or governmental body to disclose any of the
Confidential Information, such receiving party agrees that it, to the extent
permitted by law, will provide the disclosing party with prompt written notice
of such requirement or request so that the disclosing party may seek a
protective order or other appropriate remedy and to cooperate with the
disclosing party (at the disclosing party’s sole expense) to obtain any such
order or remedy. If such protective order or other remedy is not obtained or the
disclosing party grants a waiver hereunder, the receiving party or such CI
Recipient may furnish only that portion of the Confidential Information which
the receiving party or such CI Recipient determines, upon advice of counsel,
that it is legally requested or compelled to disclose; provided, however, that
the receiving party and its CI Recipients shall use their

 

13

--------------------------------------------------------------------------------


 

commercially reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded the Confidential Information so disclosed.

 

(c)          The receiving party shall cause all of its CI Recipients to comply
with the applicable terms of this Article IX and shall be fully responsible for
any and all failures of such CI Recipients to comply with the terms of this
Article IX applicable to such CI Recipients.

 

Section 9.3 Survival of Confidentiality Obligations.  The parties’ obligations
under this Article IX will continue for a period of five (5) years after the
termination of this Transition Services Agreement.

 

ARTICLE X

 

GENERAL

 

Section 10.1 Dispute Resolution.  Any controversy or claim arising out of or
relating to this Transition Services Agreement (a “Dispute”), will be resolved
in accordance with the following dispute resolution procedures:

 

(a)         The parties shall attempt in good faith to resolve the Dispute in
the ordinary course of business through (i) personal meetings and/or
communications between the Service Managers responsible for the functional area
that is the subject of the Dispute and (ii) thereafter, personal meetings and/or
communications of the supervisors or managers of such Service Managers; and

 

(b)         If the informal resolution set forth in clause (a) fails or does not
take place within a reasonable time after the Dispute first arises, either party
may submit the controversy or claim for resolution in accordance with the
dispute resolution procedures set forth in the Separation Agreement.

 

Section 10.2 Force Majeure.  Neither party will be liable for any failure of
performance attributable to acts or events (including war, terrorist activities,
conditions or events of nature, industry wide supply shortages, civil
disturbances, work stoppage, power failures, failure of telephone or data lines
and equipment, fire and earthquake, or any law, order, proclamation, regulation,
ordinance, demand or requirement of any governmental authority) beyond its
reasonable control which impair or prevent in whole or in part performance by
such party hereunder (“Force Majeure”). If either party is unable to perform its
obligations hereunder as a result of a Force Majeure event, it will, as promptly
as reasonably practicable, give notice of the occurrence of such event to the
other party.  If Supplier is unable to perform its obligations hereunder as a
result of a Force Majeure event, it will use commercially reasonable efforts to
resume the Services at the earliest practicable date; provided, however, that
upon any failure of Supplier to provide Services under this Section 10.2, Buyer,
in its sole discretion, may terminate its receipt of such Service effective upon
notice to Supplier and will not be obligated to pay for Services not performed
by Supplier due to an event of Force Majeure. The time for performance of any
obligation hereunder (including a Transition Period applicable to a suspended
Service, provided that the Transition Period as so extended shall in no event
exceed the Maximum Transition Period) shall be automatically extended by the
period during which a Force Majeure event shall be continuing.

 

Section 10.3 Relationship of the Parties.  Except as specifically provided
herein, neither party will act or represent or hold itself out as having
authority to act as an agent or partner of the other party, or in any way bind
or commit the other party to any obligations. Nothing contained in this
Transition Services Agreement will be construed as creating a partnership, joint
venture, agency, trust or other association of any kind, each party being
individually responsible only for its obligations as set forth in this
Transition Services Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 10.4 Assignment.  Except as otherwise provided in this Transition
Services Agreement, including Section 3.3, neither this Transition Services
Agreement, any Project Statement, nor any of the rights, interests or
obligations of any party under this Transition Services Agreement or any Project
Statement shall be assigned, in whole or in part, by operation of law or
otherwise, by either of the parties without the prior written consent of the
other party.  Subject to the foregoing, the provisions of this Transition
Services Agreement and the obligations and rights hereunder will inure to the
benefit of and be enforceable against each party and their respective successors
and permitted assigns.

 

Section 10.5 Third-Party Beneficiaries.  Except as otherwise provided hereunder
in Article VIII with respect to indemnification of third parties, nothing
contained in this Transition Services Agreement shall be construed to create any
third-party beneficiary rights in any individual.

 

Section 10.6 Entire Agreement; No Reliance; Amendment.  This Transition Services
Agreement (including all annexes or other attachments) and the Separation
Agreement constitute the entire agreement with respect to the subject matter
hereof, and any prior agreements, oral or written, are no longer effective. In
deciding whether to enter into this Transition Services Agreement, the parties
have not relied on any representations, statements, or warranties other than
those explicitly contained in this Transition Services Agreement and the
Separation Agreement. No amendments or modifications to this Transition Services
Agreement or any Project Statement are valid unless in writing, signed by both
parties to such agreement.

 

Section 10.7 Waiver.  Except as otherwise provided in Section 5.2, neither party
waives any rights under this Transition Services Agreement by delaying or
failing to enforce such rights. No waiver by any party of any breach or default
hereunder shall be deemed to be a waiver of any subsequent breach or default.
Any agreement on the part of any party to any such waiver shall be valid only if
set forth in a written instrument executed and delivered by a duly authorized
officer on behalf of such party.

 

Section 10.8 Notices.  All notices or other communications required to be sent
or given under this Transition Services Agreement will be in writing and will be
delivered personally, by commercial overnight courier, by facsimile or by
electronic mail, directed to the addresses set forth below. Notices are deemed
properly given as follows: (a) if delivered personally, on the date delivered,
(b) if delivered by a commercial overnight courier, one (1) Business Day after
such notice is sent, and (c) if delivered by facsimile or electronic mail, on
the date of transmission, with confirmation of transmission; provided, however,
that if the notice is sent by facsimile or electronic mail, the notice must be
followed by a copy of the notice being delivered by a means provided in (a) or
(b).

 

(A)

 

 

 

If to New Hertz Holdings:

 

 

 

 

 

 

 

 

 

Hertz Global Holdings, Inc.

 

 

 

 

8105 Williams Road

 

 

 

 

Estero, FL 33928

 

 

 

 

Attention: Richard J. Frecker

 

 

 

 

Fax: (866) 888-3765

 

 

 

 

E-mail: rfrecker@hertz.com

 

 

 

 

 

(B)

 

 

 

If to Herc Holdings:

 

 

 

 

 

 

 

 

 

Herc Holdings, Inc.

 

 

 

 

27500 Riverview Center Blvd.

 

 

 

 

Bonita Springs, FL 34134

 

15

--------------------------------------------------------------------------------


 

 

 

 

 

Attention: Maryann Waryjas

 

 

 

 

Fax: (239) 301-1109

 

 

 

 

E-mail: mwaryjas@hertz.com

 

Section 10.9 Counterparts.  This Transition Services Agreement may be executed
in counterparts, each of which shall be deemed an original, and all of which
shall constitute one and the same agreement.  The exchange of copies of this
Transition Services Agreement and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this
Transition Services Agreement as to the parties hereto and may be used in lieu
of the original Transition Services Agreement for all purposes.  Signatures of
the parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

 

Section 10.10 Severability.  If any provision of this Transition Services
Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction or other authoritative body, such invalidity or unenforceability
will not affect any other provision of this Transition Services Agreement. Upon
such determination that a provision is invalid or unenforceable, the parties
will negotiate in good faith to modify this Transition Services Agreement so as
to effect the original intent of the parties as closely as possible.

 

Section 10.11 Interpretation.  Unless the context dictates otherwise, references
herein to this Transition Services Agreement refer to this Transition Services
Agreement together with all effective Project Statements. The headings contained
in this Transition Services Agreement are for reference purposes only and will
not affect in any way the meaning or interpretation of this Transition Services
Agreement. The provisions of this Transition Services Agreement will be
construed according to their fair meaning and neither for nor against either
party irrespective of which party caused such provisions to be drafted. The
terms “include” and “including” do not limit the preceding terms. Each reference
to “$” or “dollars” is to United States dollars. Each reference to “days” is to
calendar days.

 

Section 10.12 Governing Law.  This Transition Services Agreement and all
disputes or controversies arising out of or relating to this Transition Services
Agreement or the transactions contemplated hereby shall be governed by, and
construed in accordance with, the internal Laws of the State of New York,
without regard to the Laws of any other jurisdiction that might be applied
because of the conflicts of laws principles of the State of New York.

 

Section 10.13 Precedence.  Except as provided in Section 6.2 with respect to
ownership of IP and Improvements, (a) if there is any conflict between the terms
of this Transition Services Agreement, on the one hand, and specific terms of
the Separation Agreement, the Intellectual Property Agreement or any other
Ancillary Agreement to the Distribution, on the other hand, then the terms of
this Transition Services Agreement will prevail and (b) if there is any conflict
between the terms of this Transition Services Agreement, the Separation
Agreement, the Intellectual Property Agreement or any other Ancillary Agreement
to the Distribution, on the one hand, and specific terms of any Project
Statement, on the other hand, the terms of the Project Statement will prevail.

 

[The remainder of this page is intentionally left blank.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Transition Services Agreement
to be executed by their duly authorized representatives.

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

By:

/s/ Richard J. Frecker

 

Name: Richard J. Frecker

 

Title: Senior Vice President, Deputy General Counsel, Secretary and Acting
General Counsel

 

 

 

HERC HOLDINGS INC.

 

 

 

 

By:

/s/ Lawrence H. Silber

 

Name: Lawrence H. Silber

 

Title: President and Chief Executive Officer

 

[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------